Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 February 06, 2018

The Court of Appeals hereby passes the following order:

A18D0288. UMEKKI GREEN v. GEORGIA DEPARTMENT OF HEALTH
    AND HUMAN SERVICES et al.

      On November 27, 2017, the trial court entered a “Final Order” in a whistle
blower lawsuit filed by Umekki Green. On January 9, 2018, Green filed an
application for discretionary appeal of the trial court’s order. We, however, lack
jurisdiction.
      To be timely, an application for discretionary appeal must be filed within 30
days of the entry of the order or judgment to be appealed. See OCGA § 5-6-35 (d).
The requirements of OCGA § 5-6-35 are jurisdictional, and this Court cannot accept
an application for appeal not made in compliance therewith. See Boyle v. State, 190
Ga. App. 734 (380 SE2d 57) (1989). Because Green did not file her application for
discretionary appeal until 43 days after the entry of the order she seeks to appeal, her
appeal is untimely.
      Accordingly, this application is hereby DISMISSED for lack of jurisdiction.



                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         02/06/2018
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.